              Case 15-40315-KKS      Doc 135    Filed 10/15/20   Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
In re:

         STEVEN EUGENE ALLEN,                          Case No.: 4:15-bk-40315-KKS
                                                       Chapter 7
              Debtor.


                 TRUSTEE, THERESA M. BENDER’S NOTICE OF
                    RULE 2004 EXAMINATION OF DEBTOR

         The trustee Theresa M. Bender, by and through the undersigned counsel,

hereby gives notice of the following Rule 2004 Examination:

         NOTICE IS HEREBY GIVEN that the Trustee, by and through her

undersigned counsel, will examine Debtor, Steven Eugene Allen, on October 20,

2020 at 10:00am, virtually:


                               Meeting ID: 970 6374 4578

                           Windows, Mac, iOS or Android:


https://phippsreporting.zoom.us/j/97063744578?pwd=dWZkWVQ1bHhQeE95L0hlNT

                                      ZKSHFidz09



                              Dial: +1 301 715 8592 (US Toll)

                               Meeting ID: 970 6374 4578




                                            1
           Case 15-40315-KKS     Doc 135    Filed 10/15/20   Page 2 of 3




      Any party that wishes to appear should contact the undersigned for the

virtual meeting password. This examination is being taken pursuant to Local

Rule 2004-1 and Federal Rule of Bankruptcy Procedure 2004, and will be taken

before a certified court reporter. The scope of the examination shall be as

described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1, no order shall

be necessary.

      I CERTIFY that a true copy of this notice was filed with the court, and

served on the debtor and the debtor’s attorney.

      DATED this 15th day of October, 2020.
                                              /s/ Trevor A. Thompson
                                            TREVOR A. THOMPSON
                                            Fla. Bar No.: 68006
                                            CLARK PARTINGTON
                                            106 East College Avenue, Suite 600
                                            Tallahassee, Florida 32301
                                            Office (850) 320-6827
                                            Facsimile (850) 597-7591
                                            tthompson@clarkpartington.com
                                            Special Counsel for Trustee,
                                            Theresa M. Bender

                         CERTIFICATE OF SERVICE

      I hereby certify that on the 15th day of October, 2020, a true and correct
copy of the foregoing has been furnished electronically through the CM/ECF
portal or via standard first class mail to:

      Keith L. Bell, Jr. kbell@clarkpartington.com,
       egordon@clarkpartington.com; hrice@clarkpartington.com;
       ldunlap@clarkpartington.com


                                        2
      Case 15-40315-KKS   Doc 135   Filed 10/15/20   Page 3 of 3




 Theresa M. Bender tmbenderch7@gmail.com, FL62@ecfcbis.com;
  tbenderassist@yahoo.com; tmbenderch7@ecf.inforuptcy.com;
  tmbenderch7@yahoo.com

 Brian G. Rich on behalf of Debtor Steven Eugene Allen
  brich@bergersingerman.com, efile@bergersingerman.com;
  rperez@bergersingerman.com; efile@ecf.inforuptcy.com

 United States Trustee USTPRegion21.TL.ECF@usdoj.gov

 James M. Donohue on behalf of Interested Party SEA Developers, LLC
  jdonohue@ausley.com, sshaffer@ausley.com

 Douglas L Kilby on behalf of Interested Party SEA Developers, LLC
  dkilby@ausley.com, mmckenzie@ausley.com

 Steven Eugene Allen
  2588 Ulysses Road
  Tallahassee, FL 32312


                                     /s/ Trevor A. Thompson
                                    TREVOR A. THOMPSON




                                3
